DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky (20130174573) in view of Coffinberry (5137230) and Everwyn (20180058973).
Regarding claim 1
	Hipsky discloses an engine bleed control system (Figs 2-3) for a gas turbine engine (Fig 1) of an aircraft, the engine bleed control system (Figs 2-3) comprising: 
an engine bleed tap (32 Fig 3) coupled to a compressor source of a lower pressure compressor section (tap 32 coupled to a lower pressure compressor section, Para 0024 ll. 3-6) before a highest pressure compressor section (tap 32 is at a lower pressure than tap 34, Para 0024) of the gas turbine engine; 
a high pressure tap (34 Fig 3) coupled to a higher pressure compressor section (tap 34 coupled to a high pressure compressor, Para 0024 ll. 3-5) of the gas turbine engine; 
a turbo-compressor (42 Fig 3) in fluid communication with the engine bleed tap (32) and the high pressure tap (34); 

a manifold (manifold in Fig 3) coupled to a compressor output (44) of the turbo-compressor (42), a check valve (check valve 38, Para 0025 ll. 2), and a control valve (50), wherein the check valve (38) is in fluid communication with the engine bleed tap (check valve 32 fluidly coupled with tap 32) upstream of a compressor input (54) of the turbo-compressor and downstream of the compressor output (check valve 32 fluidly coupled with output 44 in Fig 3); 
a controller (41) operable to selectively drive the turbo-compressor (42) by controlling the first valve (40) to boost a bleed air pressure (pressure of bleed tap 32) from the engine bleed tap (32) as pressure augmented bleed air (augmented air at compressor output 44) and control delivery of the pressure augmented bleed air to an aircraft use (152) through the control valve (50), wherein the turbo-compressor (42) is selectively driven by the high pressure compressor bleed air source (34), and an exhaust flow (exhaust flow 44) of the turbo-compressor (42); and 
a first flow path (flow path from 32 to 54) of the engine bleed tap (32) to generate the pressure augmented bleed air is independent from a second flow path (flow path to from 34 to 52) of the high pressure tap (34) to the turbo-compressor (1st and 2nd flow paths are separate in Fig 3).
Hipsky is silent on the exhaust flow of the turbo-compressor is provided to one or more of: a thrust recovery source of the gas turbine engine comprising a pathway to a fan duct of the gas turbine engine for thrust recovery via a main fan nozzle and a thrust recovery source of the turbo-compressor comprising a nozzle of the turbo-compressor; 
a pneumatic bleed for anti-icing at least a nacelle inlet of the gas turbine engine; and 

However, Coffinberry teaches an engine bleed control system (Fig 2) comprising a turbocompressor (64, 63) having an exhaust flow (exhaust of compressor portion 64 exits out to thrust nozzle 71 in Fig 2, Col 6 ll. 35-43) provided to one or more of: a thrust recovery source of the gas turbine engine (exhaust of compressor portion 64 exits to thrust nozzle 71 thus provides thrust to the engine) comprising a pathway to a fan duct (fan duct enclosed by nacelle 67 which is connected to thrust nozzle 71 in Fig 2) of the gas turbine engine for thrust recovery via a main fan nozzle (71) and a thrust recovery source of the turbo-compressor (exhaust of compressor portion 64 being a thrust source because this exhaust exits to thrust nozzle 71 to provide thrust) comprising a nozzle of the turbo-compressor (turbocompressor nozzle annotated in Fig 2).

    PNG
    media_image1.png
    609
    983
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a portion of the exhaust flow of the turbocompressor in Hipsky to provide a thrust recovery source of the gas turbine engine comprising a pathway to a fan duct of the gas turbine engine for thrust recovery via a main fan nozzle and a thrust recovery source of the turbo-compressor comprising a nozzle of the turbo-compressor, as suggested and taught by Coffinberry, to increase thrust for the engine (Col 6 ll. 50-54).
Hipsky in view of Coffinberry is silent on a pneumatic bleed for anti-icing at least a nacelle inlet of the gas turbine engine; and 
a second valve configured to be selectively activated by the controller to enable the anti-icing of at least the nacelle inlet of the gas turbine engine, wherein the pneumatic bleed is at a higher temperature and compression point downstream of the engine bleed tap and the high 
However, Everwyn teaches an engine bleed control system (Fig 2) comprising an engine bleed tap (tap 123 from fan 12 Fig 2), a high pressure tap (tap 14 from compressor 11, Para 0082) and a pneumatic bleed tap (tap 15 bleeding high pressure compressed air, i.e. pneumatic, Para 0082) for anti-icing at least a nacelle inlet (tap 15 enables anti-icing of nacelle 13, Para 0086 ll. 1-2) of the gas turbine engine (10); and 
a second valve (151, Para 0086 ll. 3) configured to be selectively activated by the controller (FADEC, Para 0079) to enable the anti-icing of at least the nacelle inlet of the gas turbine engine (valve 151 to control the flow rate of the air from high pressure compressor 11 to enable anti-icing of nacelle 13, Para 0086 ll. 3-7), wherein the pneumatic bleed (15) is at a higher temperature and compression point downstream of the engine bleed tap (123) and the high pressure tap (14), and a third flow path (flow path from 15 to 151) of the pneumatic bleed (15) to the anti-icing of at least the nacelle inlet (13) of the gas turbine engine is independent from the first (123) and second (14) flow paths. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the engine bleed control system in Hipsky another bleed tap being a pneumatic bleed tap for anti-icing at least a nacelle inlet of the gas turbine engine wherein the pneumatic bleed is at a higher temperature and compression point downstream of the engine bleed tap and the high pressure tap, and a third flow path of the pneumatic bleed to the anti-icing of at least the nacelle inlet of the gas turbine engine is independent from the first and second flow paths, as suggested and taught by Everwyn, in order to provide hot enough air to quickly de-ice or effectively prevent icing on the engine nacelle, and 

Regarding claim 2
	Hipsky in view of Coffinberry and Everwyn discloses the engine bleed control system as in claim 1.
	Hipsky further discloses wherein the aircraft use is an environmental control system (30 Fig 2, Para 0024 ll. 1) of the aircraft.
Regarding claim 17
Hipsky discloses a method of controlling an engine bleed system (Figs 2-3) for a gas turbine engine (Fig 1) of an aircraft, the method comprising: 
establishing fluid communication between a turbo-compressor (42 Fig 3)  and an engine bleed tap (32) at a compressor source of a lower pressure compressor section (tap 32 coupled to a lower pressure compressor section, Para 0024 ll. 3-6) before a highest pressure compressor section (tap 32 is at a lower pressure than tap 34, Para 0024) of the gas turbine engine; 
establishing fluid communication between the turbo-compressor (42) and a high pressure tap (34 Fig 3) coupled to a higher pressure compressor section (tap 34 coupled to a high pressure compressor, Para 0024 ll. 3-5) of the gas turbine engine; 
establishing fluid communication with a manifold (manifold in Fig 3) coupled to a compressor output (44) of the turbo-compressor (42), a check valve (check valve 38, Para 0025 ll. 2), and a control valve (50), wherein the check valve (38) is in fluid communication with the engine bleed tap (check valve 32 fluidly coupled with tap 32) upstream of a compressor input 
selectively driving the turbo-compressor to boost a bleed air (pressure of bleed tap 32) from the engine bleed tap (32) as pressure augmented bleed air (augmented air at compressor output 44) by controlling a first valve (40) between the high pressure tap (34) and the turbo-compressor (turbine 52 of turbo 42), wherein the turbo-compressor (42) is selectively driven by the high pressure compressor bleed air source from the high pressure tap (34), and an exhaust flow (exhaust flow 44) of the turbo-compressor (42); 
controlling (controller 41) delivery of the pressure augmented bleed air to an aircraft use through the control valve (50); and 
a first flow path (flow path from 32 to 54) of the engine bleed tap (32) to generate the pressure augmented bleed air is independent from a second flow path (flow path to from 34 to 52) of the high pressure tap (34) to the turbo-compressor (1st and 2nd flow paths are separate in Fig 3).
Hipsky is silent on the exhaust flow of the turbo-compressor is provided to one or more of: a thrust recovery source of the gas turbine engine comprising a pathway to a fan duct of the gas turbine engine for thrust recovery via a main fan nozzle and a thrust recovery source of the turbo-compressor comprising a nozzle of the turbo-compressor; 
providing anti-icing from a pneumatic bleed to at least a nacelle inlet of the gas turbine engine by selectively actuating a second valve, wherein the pneumatic bleed is at a higher temperature and compression point downstream of the engine bleed tap and the high pressure tap than the engine bleed tap, and a third flow path of the pneumatic bleed to the anti-icing of at least the nacelle inlet of the gas turbine engine is independent from the first and second flow paths.
However, Coffinberry teaches an engine bleed control system (Fig 2) comprising a turbobocompressor (64, 63) having an exhaust flow (exhaust of compressor portion 64 exits out to thrust nozzle 71 in Fig 2, Col 6 ll. 35-43) provided to one or more of: a thrust recovery source of the gas turbine engine (exhaust of compressor portion 64 exits to thrust nozzle 71, thus providing thrust to the gas turbine engine) comprising a pathway to a fan duct (fan duct enclosed by nacelle 67 which is connected to thrust nozzle 71 in Fig 2) of the gas turbine engine for thrust recovery via a main fan nozzle (71) and a thrust recovery source of the turbo-compressor (exhaust of compressor portion 64 being a thrust source because this exhaust exits to thrust nozzle 71 to provide thrust) comprising a nozzle of the turbo-compressor (annotated in Fig 2).

    PNG
    media_image1.png
    609
    983
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a portion of the exhaust flow of the turbocompressor in Hipsky to provide a thrust recovery source of the gas turbine engine comprising a pathway to a fan duct of 
Hipsky in view of Coffinberry is silent on providing anti-icing from a pneumatic bleed to at least a nacelle inlet of the gas turbine engine by selectively actuating a second valve, wherein the pneumatic bleed is at a higher temperature and compression point downstream of the engine bleed tap and the high pressure tap than the engine bleed tap, and a third flow path of the pneumatic bleed to the anti-icing of at least the nacelle inlet of the gas turbine engine is independent from the first and second flow paths.
However, Everwyn teaches a method for controlling an engine bleed control system (Fig 2) comprising an engine bleed tap (tap 123 from fan 12 Fig 2), a high pressure tap (tap 14 from compressor 11, Para 0082) and providing anti-icing from a pneumatic bleed (tap 15 bleeding high pressure compressed air, i.e. pneumatic, Para 0082) to at least a nacelle inlet of the gas turbine engine (tap 15 enables anti-icing of nacelle 13, Para 0086 ll. 1-2) by selectively actuating a second valve (151, Para 0086 ll. 3), wherein the pneumatic bleed (15) is at a higher temperature and compression point downstream of the engine bleed tap (123) and the high pressure tap (14), and a third flow path (flow path from 15 to 151) of the pneumatic bleed (15) to the anti-icing of at least the nacelle inlet (13) of the gas turbine engine is independent from the first (123) and second (14) flow paths. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the engine bleed control system in Hipsky another bleed tap being a pneumatic bleed tap to perform the step of providing anti-icing from the pneumatic bleed to at least a nacelle inlet of the gas turbine engine wherein the pneumatic bleed is at a higher 
to provide a second valve configured to be selectively activated to control the pneumatic bleed tap, as suggested and taught by Everwyn, to accurately control the amount of hot air needed for anti-icing operation.
Regarding claim 22
	Hipsky in view of Coffinberry discloses the engine bleed control system of claim 1.
	Hipsky in view of Coffinberry further discloses wherein the nozzle of the turbo- compressor (Coffinberry teaches nozzle of compressor portion 64 in Fig 2) is located in an aft portion (interpreted to be any portion that is downstream of the front of the pylon fairing) of a pylon fairing (annotated in Fig 2).

    PNG
    media_image2.png
    609
    983
    media_image2.png
    Greyscale
 
Regarding claim 23
	Hipsky in view of Coffinberry discloses the engine bleed control system of claim 22.
	Hipsky in view of Coffinberry further discloses wherein a pylon (pylon fairing annotated in Fig 2 above) that couples the gas turbine engine (60) to the aircraft (Col 1 ll. 8) comprises the pylon fairing.
Regarding claim 24
	Hipsky in view of Coffinberry discloses the method of claim 17.
	Hipsky in view of Coffinberry further discloses wherein the nozzle of the turbo- compressor (Coffinberry teaches nozzle of compressor portion 64 in Fig 2) is located in an aft portion (interpreted to be any portion that is downstream of the front of the pylon fairing) of a pylon fairing (annotated in Fig 2).

Regarding claim 25
	Hipsky in view of Coffinberry discloses the method of claim 24.
	Hipsky in view of Coffinberry further discloses wherein a pylon (pylon fairing annotated in Fig 2 above) that couples the gas turbine engine (60) to the aircraft (Col 1 ll. 8) comprises the pylon fairing.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky in view of Coffinberry and Everwyn, as applied to claim 1 above, and further in view of Boudyaf (7936082).
Regarding claim 4
Hipsky in view of Coffinberry and Everwyn discloses the engine bleed control system as in claim 1.
Hipsky is silent on a wing anti-icing system of the aircraft is powered by an engine generator.
However, Boudyaf teaches an aircraft (in col 1 lines 7-8) comprising a wing anti-icing system (5a Fig 2; a circuit for de-icing a wing carrying the engine, in Col 4 lines 10-12) of the aircraft is powered by an engine generator (27 Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gas turbine engine in Hipsky with an engine generator, as suggested and taught by Boudyaf, in order to provide additional capability for wing anti-icing.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky in view of Coffinberry and Everwyn, as applied to claim 1 above, and further in view of Foutch (20150275769).
Regarding claim 5
Hipsky in view of Coffinberry and Everwyn discloses the engine bleed control system as in claim 1.
Hipsky is silent on the controller is operable to control delivery of a portion of the pressure augmented bleed air to a wing anti-icing system of the aircraft.
However, Foutch teaches the engine bleed control system comprising a controller to control pressure augmented bleed air for an aircraft use, the controller (293 Fig 2) is operable to control delivery of a portion of the pressure augmented bleed air (242) to a wing anti-icing system of the aircraft (228 being an anti-icing system e.g. wing anti-icing, Para 0034 ll. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the engine bleed control system in Hipsky with the controller to control delivery of a portion of the pressure augmented bleed air to a wing anti-icing system of the aircraft, as suggested and taught by Foutch, in order to efficiently use the engine bleed air for anti-icing of the wings.

Claims 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky in view of Coffinberry and Everwyn, as applied to claim 1 above, and further in view of Rudolph (5114100).
Regarding claim 6
Hipsky in view of Everwyn discloses the engine bleed control system as in claim 1.
Hipsky discloses is silent on a maximum temperature of the pressure augmented bleed air is held below an auto-ignition point of a fuel-air mixture at all flight conditions of the gas turbine engine.
However, Rudolph teaches an engine bleed system (Fig 2) for a gas turbine engine (turbo-fan in Col 1 line 12) of an aircraft (Abstract) comprising an engine bleed tap (52 Fig 2) wherein a maximum temperature of the pressure augmented bleed air (bleed air being controlled to the appropriate temperature of 200º to 300 ºF, in Col 7 lines 50-54) is held below an auto-ignition point (Diesel Jet A-1 inherently has an auto-ignition temperature of 410 ºF, according to The Engineering ToolBox; this indicates that the maximum temperature of the bleed air is always below the auto-ignition point of the jet fuel-air mixture) of a fuel-air mixture at all flight conditions of the gas turbine engine (turbo-fan in Col 1 line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a maximum temperature of the pressure augmented bleed air in Hipsky to be held below an auto-ignition point of a fuel-air mixture at all flight conditions of the gas turbine engine, as suggested and taught by Rudolph, in order to protect the leading structure from overheating, yet effective anti-icing (in Col 7 lines 54-55).
Regarding claim 7
Hipsky in view of Coffinberry and Everwyn discloses the engine bleed control system as in claim 1.
Hipsky is silent on wherein the maximum temperature of the pressure augmented bleed air is 400 degrees Fahrenheit (204 degrees Celsius).
However, Rudolph teaches an engine bleed system (Fig 2) for a gas turbine engine (turbo-fan in Col 1 line 12) of an aircraft (Abstract) comprising an engine bleed tap (52 Fig 2) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a maximum temperature of the pressure augmented bleed air in Hipsky to be 400 degrees Fahrenheit, as suggested and taught by Rudolph, in order to protect the leading structure from overheating, yet effective anti-icing (in Col 7 lines 54-55).
Regarding claim 18
Hipsky in view of Coffinberry and Everwyn discloses the method as in claim 17.
Hipsky further discloses wherein the aircraft use is an environmental control system of the aircraft (30 Fig 2, Para 0024 ll. 1).
Hipsky is silent on a maximum temperature of the pressure augmented bleed air is held below an auto-ignition point of a fuel-air mixture at all flight conditions of the gas turbine engine.
However, Rudolph teaches an engine bleed system (Fig 2) for a gas turbine engine (turbo-fan in Col 1 line 12) of an aircraft (Abstract) comprising an engine bleed tap (52 Fig 2) wherein a maximum temperature of the pressure augmented bleed air (bleed air being controlled to the appropriate temperature of 200º to 300 ºF, in Col 7 lines 50-54) is held below an auto-ignition point (Diesel Jet A-1 inherently has an auto-ignition temperature of 410 ºF, according to The Engineering ToolBox; this indicates that the maximum temperature of the bleed air is always below the auto-ignition point of the jet fuel-air mixture) of a fuel-air mixture at all flight conditions of the gas turbine engine (turbo-fan in Col 1 line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a maximum temperature of the pressure augmented bleed air in Hipsky to be held below an auto-ignition point of a fuel-air mixture at all flight conditions of the gas turbine engine, as suggested and taught by Rudolph, in order to protect the leading structure from overheating, yet effective anti-icing (in Col 7 lines 54-55).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky in view of Coffinberry, Everwyn and Rudolph, as applied to claim 18 above, and further in view of Boudyaf.
Regarding claim 19
Hipsky in view of Coffinberry and Everwyn and Rudolph discloses the method as in claim 18.
Hipsky in view of Coffinberry, Everwyn and Rudolph is silent on providing power from an engine generator to a wing anti-icing system of the aircraft.
However, Boudyaf teaches an aircraft (in col 1 lines 7-8) comprising a wing anti-icing system (5a Fig 2; a circuit for de-icing a wing carrying the engine, in Col 4 lines 10-12) of the aircraft is powered by an engine generator (27 Fig 2).
Therefore, it would have been obvious.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky in view of Coffinberry, Everwyn and Rudolph, as applied to claim 18 above, and further in view of Foutch.
Regarding claim 20
Hipsky in view of Coffinberry, Everwyn and Rudolph discloses the method as in claim 18.
Hipsky in view of Coffinberry, Everwyn and Rudolph is silent on controlling delivery of a portion of the pressure augmented bleed air to a wing anti-icing system of the aircraft.
However, Foutch teaches the engine bleed control system comprising a controller to control pressure augmented bleed air for an aircraft use, the controller (293 Fig 2) is operable to control delivery of a portion of the pressure augmented bleed air (242) to a wing anti-icing system of the aircraft (228 being an anti-icing system e.g. wing anti-icing, Para 0034 ll. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the engine bleed control system in Hipsky with the controller to control delivery of a portion of the pressure augmented bleed air to a wing anti-icing system of the aircraft, as suggested and taught by Foutch, in order to efficiently use the engine bleed air for aircraft functions as well as thrust recovery for the engine.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                            
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741